Citation Nr: 9924913	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
November 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 decision letter rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas.           

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the "material evidence" test articulated in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the Court 
adopted the following test with respect to the nature of the 
evidence which would constitute "material" evidence for 
purposes of reopening of a previously denied claim:  "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome of the claim on the merits."  
Colvin, 1 Vet. App. at 174.  In light of the holding in 
Hodge, the Board will analyze the evidence submitted in the 
instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


FINDINGS OF FACT

1.  In December 1994, the RO issued a rating decision which 
denied the appellant's request to reopen his claim for 
service connection for a kidney disability.  The appellant 
was provided notice of the decision and his appellate rights.  
A Notice of Disagreement (NOD) was not filed.

2.  In December 1996, the appellant requested that his claim 
for service connection for a kidney disability be reopened.  

3.  The appellant has not added any evidence to the record 
since the December 1994 rating decision, and as such, new and 
material evidence which bears directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
appellant's pre-existing kidney disability was aggravated 
during service, or in the alternative, whether the 
appellant's current kidney disability is related to his in-
service kidney disability), has not been submitted.  


CONCLUSIONS OF LAW

1.  The December 1994 rating action denying the appellant's 
request to reopen his claim of entitlement to service 
connection for a kidney disability is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 1998).  

2.  The appellant has not added any evidence to the record 
since the December 1994 rating action, and as such, new and 
material evidence adequate to reopen the claim for service 
connection for a kidney disability has not been submitted, 
and the claim for this benefit is not reopened.  38 U.S.C.A. 
§ 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The Board notes that in December 1994, the RO denied the 
appellant's request to reopen his claim of entitlement to 
service connection for a kidney disability.  The appellant 
was provided notice of the decision and his appellate rights.  
He did not file an NOD.  38 U.S.C.A. §§ 7105(a), (b)(1) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the December 1994 rating decision became final 
when the appellant did not file an NOD within one year of the 
date he was notified of that unfavorable determination.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1998).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West,  12 Vet. App. 209 
(1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The appellant's original claim for service connection for a 
kidney disability was granted in a February 1975 rating 
action.  At that time, the RO noted that although the above 
rating decision had been made without the benefit of the 
appellant's service medical records, the appellant had 
undergone a VA examination four days after his separation 
from the military in November 1974.  According to the RO, at 
that time, the appellant stated that he had been treated 
during service for a kidney disability.  The RO further 
indicated that the current VA examination showed that the 
appellant had a kidney disability.  Thus, in light of the 
above, the RO granted the appellant's claim for service 
connection for a kidney disability.  

In August 1975, the RO proposed to sever service connection 
for the appellant's kidney disability based on the fact that 
since the February 1975 rating decision, the appellant's 
service medical records had been located and associated with 
the claims file.  It was the RO's determination that the 
records showed that the appellant's kidney disability was 
congenital or a developmental abnormality for which service 
connection could not be granted.  The appellant was provided 
notice of the proposed severance of service connection in 
December 1975.  In a March 1976 rating action, the RO 
concluded that its February 1975 rating decision was clearly 
and unmistakably erroneous in granting service connection for 
a kidney disability, and effectuated the action to sever 
service connection.  See 38 C.F.R. § 3.105(a).  An NOD was 
not subsequently filed.  

The Board notes that the most recent final denial was in a 
December 1994 rating action which denied the appellant's 
claim for service connection for a kidney disability on the 
basis that new and material evidence had not been presented 
which showed that the appellant's pre-existing kidney 
disability was aggravated during service, or in the 
alternative, whether the appellant's current kidney 
disability was related to his in-service kidney disability.  
As set forth earlier, the December 1994 rating action became 
final. 

The evidence of record at the time of the December 1994 
rating action consisted of the appellant's service medical 
records, a November 1974 VA examination, a June 1975 VA 
examination, a Hospital Summary from the VA Medical Center 
(VAMC) in Des Moines, Iowa, dated in September 1983, a 
Hospital Summary from the Des Moines VAMC, dated in November 
1983, outpatient treatment records from the Des Moines VAMC, 
from December 1984 to October 1987, private medical records 
from V.A., M.D., from October 1985 to April 1986, private 
medical records from the Mercy Hospital Medical Center, from 
October to November 1985, outpatient treatment records from 
the Des Moines VAMC, from June to December 1987, a February 
1988 statement from a VA physician, a Discharge Summary from 
the Des Moines VAMC, dated in January 1989, and a VA 
examination, dated in May 1989.  

The appellant's service medical records show that in July 
1974, the appellant underwent an ureteroneocystostomy.  At 
that time, the appellant stated that he had been having 
abdominal pain for several months.  According to the surgery 
report, it was noted that the appellant had an abnormal upper 
and lower urinary tract.  Following the surgery, the 
appellant was diagnosed with bilateral vesicoureteral reflux, 
with upper tract damage, bilaterally.  The appellant's 
separation examination, dated in October 1974, shows that at 
that time, the appellant was diagnosed with proteinuria.  

In November 1974, the appellant underwent a VA examination.  
At that time, an intravenous pyelogram (IVP) showed some 
ureterectasis, bilaterally.  A 24 hour urine collection 
revealed a marked decrease in total creatinine clearance of 
67 milliliters per hour.  

A VA examination was conducted in June 1975.  At that time, 
the appellant gave a history of his in-service surgery.  The 
physical examination showed that the bilateral ureter 
implants were doing well.  The appellant had a smooth bladder 
which emptied completely.  He had prompt bilateral function 
for unobstructed upper tract with smooth renal outline.  The 
diagnosis was status post bilateral ureteroneocystostomy with 
mild proteinuria.  The examining physician noted that the 
appellant was doing well.  

A Hospital Summary from the Des Moines VAMC shows that the 
appellant was hospitalized from August 29, 1983 to September 
8, 1983.  Upon admission, the appellant complained of 
swelling in both of his legs over the past year.  The 
appellant denied urinary complaints such as dysuria or 
nocturia.  During his hospitalization, an IVP was obtained 
and interpreted as showing bilateral small kidneys.  The 
renal outlines were smooth, and the ureters were of normal 
coarse and caliber.  The bladder emptied completely on post 
void film.  Upon the appellant's discharge, he was diagnosed 
with mild renal insufficiency.  

A Hospital Summary from the Des Moines VAMC shows that in 
November 1983, the appellant was hospitalized after it was 
discovered that he had an elevated 5-hydroxyindoleacetic 
acid.  The appellant was given medication, and upon his 
subsequent discharge, he was diagnosed with renal 
insufficiency and hyperuricemia, asymptomatic.  

Outpatient treatment records from the Des Moines VAMC, from 
December 1984 to October 1987, show that in March 1987, the 
appellant underwent a physical examination.  At that time, he 
gave a history of renal insufficiency.  The examination 
indicated that the appellant's abdomen was soft and 
nontender.  In addition, the appellant's prostate was small, 
smooth, and nontender, and there was no swelling in his 
extremities.  The records further reflect that in June 1987, 
the appellant was diagnosed with nephrotic syndrome.  The 
remaining records show treatment for unrelated disorders.   

Private medical records from the Mercy Hospital Medical 
Center, from October to November 1985, show treatment for 
unrelated disorders.  In addition, private medical records 
from V.A., M.D., from October 1985 to April 1986, also show 
treatment for unrelated disorders.  

Outpatient and inpatient treatment records from the Des 
Moines VAMC, from June to December 1987, show that in June 
1987, the appellant was hospitalized.  At that time, he 
indicated that he felt bloated.  Upon his discharge, he was 
diagnosed with nephrotic syndrome, etiology undetermined.  
The remaining records show treatment for unrelated disorders.  

A statement from a VA physician, dated in February 1988, 
shows that at that time, the VA physician indicated that the 
appellant had nephrotic syndrome with renal insufficiency.  
According to the physician, the appellant had had renal 
problems "on discharge" from the service.  The examiner 
noted that there had been a slow, but significant, loss of 
renal function since he had cared for him over the past 10 
years.  

A Discharge Summary from the Des Moines VAMC shows that the 
appellant was hospitalized in January 1989.  At that time, 
the appellant complained of abdominal cramping with nausea 
for the past two days.  While the appellant was hospitalized, 
he underwent an ultrasound of his abdomen.  The ultrasound 
failed to show any abscess, hydronephrosis, or biliary tract 
abnormalities.  Upon his discharge, the appellant was 
diagnosed with a history of nephrotic syndrome and renal 
insufficiency.  

In May 1989, the appellant underwent a VA examination.  At 
that time, he was diagnosed with nephrotic syndrome with 
renal insufficiency.  

The Board observes that in regards to evidence submitted 
subsequent to the December 1994 rating decision, in December 
1996, the appellant requested that his claim for service 
connection for a kidney disability be reopened.  In a January 
1997 letter from the RO to the appellant, the RO stated that 
in order to reopen his claim for service connection for a 
kidney disability, he needed to submit new and material 
evidence not previously considered.  The Board notes that 
upon a review of the record, it appears that the appellant 
did not submit any additional evidence.  Thus, in a March 
1997 decision letter, the RO denied the appellant's request 
to reopen his claim for service connection for a kidney 
disability. 


II.  Analysis

Under the laws administered by the VA, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The Court has held that, in order for 
a claim to be service connected, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the instant case, the appellant contends, in essence, that 
he did not have a kidney disorder prior to his induction into 
the military.  The appellant states that he developed his 
kidney disorder during service and that following his 
discharge, he continued to have kidney problems, including 
proteinuria.  In this regard, lay statements are considered 
to be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he did not have a kidney disability prior to his 
induction into the military, and that his currently diagnosed 
kidney disability, diagnosed primarily as renal 
insufficiency, is related to service is not competent 
evidence.  In any event, his contentions that he developed a 
kidney disorder while he was in the military is cumulative of 
his previous contentions at the time of his prior claim.  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  The Board notes that upon a 
review of the record, it appears that the appellant has not 
submitted any additional evidence since the December 1994 
rating decision.  Therefore, in light of the foregoing, the 
Board concludes that the appellant has not submitted new and 
material evidence to reopen his claim for service connection 
for a kidney disability.  He has presented no new, 
significant evidence showing either that his pre-existing 
kidney disability was aggravated during service, or in the 
alternative, that his current kidney disability is related to 
his in-service kidney disability.  Accordingly, given that 
new and material evidence adequate to reopen the claim for 
service connection for a kidney disability has not been 
submitted, the appellant's claim for this benefit must be 
denied.  


ORDER

New and material evidence having not been submitted, service 
connection for a kidney disability is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

